Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 20, 2015

                                    No. 04-15-00012-CV

                                  John E. RODARTE, Sr.,
                                         Appellant

                                              v.

                                    Ralph LOPEZ, et al,
                                         Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2005-CI-18884
                        Honorable Michael E. Mery, Judge Presiding


                                       ORDER
       John E. Rodarte appeals the trial court’s order denying his bill of review. The clerk’s
record has been filed. The clerk’s record reflects that no reporter’s record was taken of the
October 20, 2014 telephonic hearing that resulted in the final order. Accordingly, we order
appellant’s brief due June 19, 2015.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court